DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 08/12/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 19, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites the limitation: “wherein the measurement tool includes a measurement device that automatically performs a tool measurement upon receiving instructions from the first diagnostic flowchart”. However, there appears to be no support for automatically performing a measurement by a measurement tool. In other words, it is not understood to one of ordinary skill in the art what instructions are sent to cause the measurement tool to automatically perform the measurement without user input. The term “automatic[ally]” does not appear in the Applicant’s specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Thieret et al. (US-20070294090-A1; hereinafter Thieret) in view of Phung et al. (US-20020007237-A1; hereinafter Phung), Katsumata et al. (US-20160140515-A1; hereinafter Katsumata), Underdal et al. (US-20070294001-A1), and Sinex et al. (US-20010032114-A1).
Regarding Claim 1,
Thieret et al. teaches a method performed by a computing server, the method comprising: 
receiving, from a diagnostic computing device, a request indicative of a vehicle problem (para [0037] At block 220 of the flowchart depicted in FIG. 2, the diagnostics server 130 may wait to receive a request for assistance from a remote device 100. The computing device sends a request that indicates a problem “para [0037] “At step 244, the device may then indicate that there is a problem requiring diagnosis.”); 
sending the first diagnostic flowchart for performance at the diagnostic computing device (para [0033] “The rules engine 140 depicted in FIG. 1 evaluates whether the tests in that node can be carried out, and if so, makes the programmed requests then continues. It walks the situation dependent appropriate diagnostic tree…The diagnostics server 130 then sends the data to the appropriate recipients and the automated session is terminated.” The diagnostic tree is sent to the recipient for execution; Fig. 1 “Customer Device 100”; para [0013] “The repair analysis procedure may be represented by a diagnostics tree having a single node or a plurality of nodes, where each node may include different numbers of tests. The tests may include the download of diagnostic software to the device.”); 
determining first feedback data associated with a performance of the first diagnostic flowchart at the diagnostic computing device…(para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device.)
the first feedback data includes one or more additional parameters obtained during a performance of at least one path element of the first diagnostic flowchart (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.”),
modifying the first diagnostic flowchart based at least on the first feedback data (para [0036] “service requests also includes information gathered during the diagnosis and repair of the device, and may be used to reformulate and update the procedures as depicted in block 210”).
Thieret does not explicitly disclose
selecting a first diagnostic flowchart associated with the vehicle problem from a plurality of diagnostic flowcharts, wherein the first  diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps; 
…the performance of the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements, 
the first feedback data includes multiple parameters, wherein each parameter of the multiple parameters indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart, and 
the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device;
the one or more additional parameters include an experience level of a technician that performed at least one path element of the first diagnostic flowchart;
However, Phung teaches
selecting a first diagnostic flowchart associated with the vehicle problem from a plurality of diagnostic flowcharts, wherein the first  diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps (para [0041] “The client system 20 receives the repair data pertaining to the vehicle system 400, e.g., vehicle identification number, make, model, and the like. The repair data may also include codes, e.g. trouble codes, diagnostic codes, historical codes, and others.” This teaches receiving repair data. Fig. 4; Para [0039] “A diagnostic trouble code (DTC) is associated to a plurality of diagnostic trouble trees (DTTs)… DTTs define trouble trees that are used in the diagnostic procedures serving as a troubleshooting guide…” A DTT consist of many trouble tree nodes (TTNs). TTNs are the various options that determine the direction of the diagnostic procedures. A check TTN specifies a number of actions and condition/branch pairs.” This teaches the repair data can be The Trouble tree nodes. The TTNs are the path elements containing actions which are diagnostic steps. The decision element are the branches/conditions.); 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret et al.’s  method for diagnosing a device malfunction with Phung et al.’s method of selecting a diagnostic flowchart.
Doing so would allow the method of repair to be updated dynamically (para [0055] “The statistics/prioritization calculation results are dynamically processed and refreshed for the most probable resolution as the database system 200 accumulates data repair cases.”).
Katsumata (US 20160140515 A1) teaches
determining first feedback data associated with a performance of the first diagnostic flowchart at the diagnostic computing device, wherein the performance of the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements (Fig. 13; para [0090] The flow of the processing contents is described with reference to FIG. 13. In the failure information reception processing S1, the corresponding diagnostic decision tree is selected based on the received information (401). At this time, each action has the repair probability computed from the past action result ( repaired, not repaired) (411). Next, in the measures -task sequence computation processing S2, an optimal priority task is presented based on the repair probability and the task time of each measures task (402, 412). And Fig. 15; para [0071] All routes for processing the diagnostic task D (501) and the action tasks AY(502) and AN(503), which are the configuration elements of the basic configuration block shown in FIG. 15, are defined as eight routes, [1] to [8], given below. And Fig. 18 para [0090]), wherein the first feedback data includes multiple parameters, wherein each parameter of the multiple parameters indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart (see e.g. Fig. 9 “346c, 346d, and 346h”; para [0058] As shown in FIG. 9, the measures -task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date /time field 346c, a task end date /time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), and 
the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined… (fig. 1 & 19; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed) located at the diagnostic computing device (Fig. 1; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed, and a display terminal module 14 that outputs an appropriate measures task on the measures task direction terminal);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a diagnostic flowchart of Thieret with the implementation of a diagnostic flowchart of Katsumata.
Doing so would allow for alerting a user when a repair is needed (para [0051] The processing devices include an input-information management unit 31 that manages alarm information generated at a failure occurrence time, a notification received from the user, and the relation of a diagnostic decision tree corresponding to the alarm information and the notification).
	Underal (US 20070294001 A1) teaches
the one or more additional parameters include an experience level of a technician that performed at least one path element of the first diagnostic flowchart (para [0051] The diagnostic test sequence optimizer 18 can perform an analysis of the comparative utility of each of the individual diagnostic procedures based on various factors that can affect problem resolution. For example, the failure mode analysis factors can include, but are not limited to, any of the following: [0052] an estimated time required to perform a diagnostic test [0053] the difficulty of performing the diagnostic test [0054] an estimated time required to remove and replace a component associated with the diagnostic test [0055] the difficulty of removing and replacing the component [0056] the level of expertise of a vehicle service technician performing the diagnostic procedure);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of modifying/updating the diagnostic procedure of Thieret with the method of optimizing a diagnostic test plan of Underal.
	Doing so would allow for receiving operation feedback in real-time (para [0004] The system also includes a system interface that allows the operator to view real-time operational feedback and diagnostic information.).
	Sinex (US 20010032114 A1) teaches
the amount of time it took to perform a respective path element… is determined by a timer located at the diagnostic computing device (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify diagnostic tree task time recordation of Thieret, Phung, Katsumata, and Underal with the task time clock of Sinex.
Doing so would allow for comparing actual task times with predicted task times to determine is the maintenance is on schedule. This information can be accrued and utilized to determine which employees are most efficient at each task (para [0058]).
Regarding Claim 2,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1. Thieret et al. further teaches further comprising: determining aggregated feedback data based on: (i) the first feedback data, and (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120” Feedback information is aggregated into a database), (ii) feedback data determined from one or more other performances of the first diagnostic flowchart prior to being modified (para [0036] “This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”), wherein modifying the first diagnostic flowchart based at least on the first feedback data includes modifying the first diagnostic flowchart based on the aggregated feedback data (para [0036] “service requests also includes information gathered during the diagnosis and repair of the device, and may be used to reformulate and update the procedures as depicted in block 210”).
Katsumata further teaches
and (iii) feedback data determined from one or more additional performances not associated with the first diagnostic flowchart (para [0090] The start time, end time, time required for the diagnosis, and diagnostic result of the diagnosis are entered if an action is performed (M705).),
Regarding Claim 3, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 2. Phung et al. further teaches further comprising: determining that a number of the one or more other performances of the first diagnostic flowchart and the performance of the first diagnostic flowchart is greater than a predetermined threshold of flowchart performances (para [0055] “The statistics/prioritization calculation results are dynamically processed and refreshed for the most probable resolution as the database system 200 accumulates data repair cases. The data repair cases may include information, e.g. user selection, user input, action sequence, navigation, etc.” This teaches a threshold which is most probable resolution. This probability can be updated based on user action and which resolution they select).
Regarding Claim 4, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 2. Thieret et al further teaches wherein the request is associated with a geographic region, wherein selecting the first diagnostic flowchart is based in part on the geographic region, and wherein the first diagnostic flowchart is associated with the geographic region (para [0042] “The previously transmitted data from the customer device 100 may be analyzed and an automated procedure may be generated at the diagnostics server 130 to cover only those tests that the previously generated procedure didn't address. Device history, usage patterns and environmental conditions are all used to adjust the structure and content of the automated procedure. For example, a customer device which is a marking device may be adversely affected by environmental conditions. Electrophotography is based on static electricity, thus humidity and temperature conditions may vary the performance of devices located in different regions of the world. The previously transmitted data from such devices may be used to include or exclude specific tests in the automated procedure that will be unique for even similar machines in different locations”; The diagnostic procedure used for the device depends on “regions of the world” because of the environment conditions).
Regarding Claim 5,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 2. Phung et al. further teaches wherein the first feedback data further includes one or more among: (i) data indicative of the performance of at least one path element of the first diagnostic flowchart (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” The TNNs are path elements containing actions which are diagnostic steps. The user’s actions indicate what steps were performed and are sent back to the server), (ii) data indicative of a decision made for at least one decision element of the first diagnostic flowchart (para [0039] “A check TTN specifies a number of actions and condition/branch pairs. First the actions are performed in sequence, then the conditions are checked. If a condition is found to be true, the corresponding branch is taken.” The condition/branch is the decision element that indicates what decision was taken.), (iii) data indicative of whether the performance of the first diagnostic flowchart at the diagnostic computing device resulted in a correct diagnosis of the vehicle problem (para [0039] “A special branch may point to "success," meaning that a successful conclusion fixed the problem if the condition associated with this branch is satisfied.”), and/or (iv) data indicative of an input from the technician performing that performed at least one path element of the first diagnostic flowchart (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” This teaches input from a technician).
Regarding Claim 6, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 5. Phung et al. further teaches wherein the input from the technician includes supplemental information received from an authorized entity, and wherein the authorized entity is one or more among: a vehicle manufacturer, a vehicle part manufacturer, or a vehicle service information provider (para [0010] “Tier two may include nationwide service centers, i.e. Dealerships, whereby multi-user systems allow technicians to access up-to-date information and solutions through a dedicated server located at the service center. The information is kept updated by routine refresh processes. Tier three may include original equipment manufacturers, e.g. automakers or part suppliers can access repair cases and find repair trends for future designs and warranty repair processes improvements.” This teaches data from a technician which includes “automakers”, “part suppliers”, and “service centers, i.e. Dealerships”).
Regarding Claim 8, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1. Thieret et al. further teaches wherein the multiple performable path elements comprise at least two path elements in a first order, and wherein modifying the first diagnostic flowchart comprises changing an order of the at least two performable path elements to a second order different than the first order (para [0042] “Device history, usage patterns and environmental conditions are all used to adjust the structure and content of the automated procedure.” The procedure contains a tree and the structure is the order which is adjusted).
Regarding Claim 25,
Thieret teaches a system comprising: 
a computing server including one or more processors; and 
at least one non-transitory computer readable medium containing program instructions executable by the one or more processors to: 
determine that a first request indicates a vehicle problem (para [0037] At block 220 of the flowchart depicted in FIG. 2, the diagnostics server 130 may wait to receive a request for assistance from a remote device 100. The computing device sends a request. This request indicates a problem “para [0037] “At step 244, the device may then indicate that there is a problem requiring diagnosis.”); 
send the first diagnostic flowchart for performance at a diagnostic computing device (para [0033] “The rules engine 140 depicted in FIG. 1 evaluates whether the tests in that node can be carried out, and if so, makes the programmed requests then continues. It walks the situation dependent appropriate diagnostic tree…The diagnostics server 130 then sends the data to the appropriate recipients and the automated session is terminated.” The diagnostic tree is sent to the recipient for execution at the diagnostic device; Fig. 1 “Customer Device 100”; para [0013] “The repair analysis procedure may be represented by a diagnostics tree having a single node or a plurality of nodes, where each node may include different numbers of tests. The tests may include the download of diagnostic software to the device.”); 
determine first feedback data associated with a performance of the first diagnostic flowchart at the diagnostic computing device… (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device).
the first feedback data includes one or more additional parameters obtained during a performance of at least one path element of the first diagnostic flowchart (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.”), and 
modify the first diagnostic flowchart based at least on the first feedback data (para [0036] “service requests also includes information gathered during the diagnosis and repair of the device, and may be used to reformulate and update the procedures as depicted in block 210”).
Thieret does not explicitly disclose
select a first diagnostic flowchart associated with the vehicle problem from a plurality of diagnostic flowcharts, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more ordered decision elements, and wherein each path element comprises one or more diagnostic steps;
the performance of the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements, the first feedback data includes multiple parameters, wherein each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart, and the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device, and 
Phung teaches
select a first diagnostic flowchart associated with the vehicle problem from a plurality of diagnostic flowcharts, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more ordered decision elements, and wherein each path element comprises one or more diagnostic steps (para [0041] “The client system 20 receives the repair data pertaining to the vehicle system 400, e.g., vehicle identification number, make, model, and the like. The repair data may also include codes, e.g. trouble codes, diagnostic codes, historical codes, and others.” This teaches receiving repair data. Fig. 4; Para [0039] “A diagnostic trouble code (DTC) is associated to a plurality of diagnostic trouble trees (DTTs)… DTTs define trouble trees that are used in the diagnostic procedures serving as a troubleshooting guide…” A DTT consist of many trouble tree nodes (TTNs). TTNs are the various options that determine the direction of the diagnostic procedures. A check TTN specifies a number of actions and condition/branch pairs.” This teaches the repair data can be The Trouble tree nodes. The TTNs are the path elements containing actions which are diagnostic steps. The decision element are the branches/conditions.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret et al.’s  method for diagnosing a device malfunction with Phung et al.’s method of determining that a first input indicates a vehicle problem.
Doing so would allow for a scalable knowledge base (para [0052] “The present disclosure also provides a scalable increase in the knowledge base for diagnosis and repair of electromechanical devices.”).
Katsumata (US 20160140515 A1) teaches
determine first feedback data associated with a performance of the first diagnostic flowchart at the diagnostic computing device, wherein the performance of the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements (Fig. 13; para [0090] The flow of the processing contents is described with reference to FIG. 13. In the failure information reception processing S1, the corresponding diagnostic decision tree is selected based on the received information (401). At this time, each action has the repair probability computed from the past action result ( repaired, not repaired) (411). Next, in the measures -task sequence computation processing S2, an optimal priority task is presented based on the repair probability and the task time of each measures task (402, 412). And Fig. 15; para [0071] All routes for processing the diagnostic task D (501) and the action tasks AY(502) and AN(503), which are the configuration elements of the basic configuration block shown in FIG. 15, are defined as eight routes, [1] to [8], given below. And Fig. 18 para [0090]), wherein the first feedback data includes multiple parameters, wherein each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic McDonnell Boehnen-12- Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606Telephone (312) 913-0001flowchart (see e.g. Fig. 9 “346c, 346d, and 346h”; para [0058] As shown in FIG. 9, the measures -task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date /time field 346c, a task end date /time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), and 
the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined (fig. 1 & 19; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed) located at the diagnostic computing device (Fig. 1; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed, and a display terminal module 14 that outputs an appropriate measures task on the measures task direction terminal); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a diagnostic flowchart of Thieret with the implementation of a diagnostic flowchart of Katsumata.
Doing so would allow for alerting a user when a repair is needed (para [0051] The processing devices include an input-information management unit 31 that manages alarm information generated at a failure occurrence time, a notification received from the user, and the relation of a diagnostic decision tree corresponding to the alarm information and the notification).
Underal (US 20070294001 A1) teaches
the one or more additional parameters include an experience level of a technician that performed the at least one path element (para [0051] The diagnostic test sequence optimizer 18 can perform an analysis of the comparative utility of each of the individual diagnostic procedures based on various factors that can affect problem resolution. For example, the failure mode analysis factors can include, but are not limited to, any of the following: [0052] an estimated time required to perform a diagnostic test [0053] the difficulty of performing the diagnostic test [0054] an estimated time required to remove and replace a component associated with the diagnostic test [0055] the difficulty of removing and replacing the component [0056] the level of expertise of a vehicle service technician performing the diagnostic procedure);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of modifying/updating the diagnostic procedure of Thieret with the method of optimizing a diagnostic test plan of Underal.
	Doing so would allow for receiving operation feedback in real-time (para [0004] The system also includes a system interface that allows the operator to view real-time operational feedback and diagnostic information.).
	Sinex teaches 
	the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify diagnostic tree task time recordation of Thieret, Phung, Katsumata, and Underal with the task time clock of Sinex.
Doing so would allow for comparing actual task times with predicted task times to determine is the maintenance is on schedule. This information can be accrued and utilized to determine which employees are most efficient at each task (para [0058]).
Regarding Claim 26,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the system of claim 25. Thieret et al. further teaches further comprising: 
the diagnostic computing device, wherein the diagnostic computing device includes one or more processors, (Fig. 1 “Customer Device 100”; para [0013] “The repair analysis procedure may be represented by a diagnostics tree having a single node or a plurality of nodes, where each node may include different numbers of tests. The tests may include the download of diagnostic software to the device.”), 
wherein the at least one non-transitory computer readable medium includes a non-transitory computer readable medium at the computing server and a non-transitory computer readable medium at the diagnostic computing device,
wherein program instructions stored in the non-transitory computer readable medium at the diagnostic computing device are executable by at least the one or more processors to: 
send the first request to the computing server (para [0037] At block 220 of the flowchart depicted in FIG. 2, the diagnostics server 130 may wait to receive a request for assistance from a remote device 100. The computing device sends a request. This request could be indicative of a problem “para [0037] “At step 244, the device may then indicate that there is a problem requiring diagnosis.”); and
output the first diagnostic flowchart to be displayed on a graphical interface of a display device (para [0022] “While the term "deploy" will be used in the disclosure below, "deploy" will be taken to indicate that a procedure is displayed”);
Phung et al. further teaches
determine that a first input indicates the vehicle problem (para [0047] “The data gathered during the data-gathering 53 process is transmitted from the vehicle system 400 to the client 20 where the data is translated and displayed, data display 57, and subsequently stored in the database system 200 with its associated repair case record.” The client device receives input data from the vehicle. This input is related with a vehicle problem since it is associated with a repair case); 
receive from the computing server the first diagnostic flowchart associated with the vehicle problem (para [0041] “The client system 20 receives the repair data pertaining to the vehicle system 400, e.g., vehicle identification number, make, model, and the like. The repair data may also include codes, e.g. trouble codes, diagnostic codes, historical codes, and others.” This teaches receiving repair data.; 
Regarding Claim 27,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the system of claim 25. Thieret et al further teaches wherein the plurality of diagnostic flowcharts are contained within the at least one non-transitory computer readable medium (para [0017] “Updating the repair analysis procedure may involve an upgrade based on a history, usage pattern, or environmental condition of the device. This upgraded procedure may also be stored in the database for future reference.” The procedures are repair instructions in a form of a decision tree. These procedures are stored on the diagnostic server).
Regarding Claim 28,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the system of claim 25. Thieret et al. further teaches wherein the program instructions are executable by the one or more processors to: 
determine aggregated feedback data based on the first feedback data (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120”; Feedback information is aggregated into a database) and feedback data determined from one or more other occurrences of the first diagnostic flowchart being performed prior to being modified (para [0036] “This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”), wherein modifying the first diagnostic flowchart based at least one the first feedback data includes modifying the first diagnostic flowcharted based on the aggregated feedback data (para [0036] “service requests also includes information gathered during the diagnosis and repair of the device, and may be used to reformulate and update the procedures as depicted in block 210”).
Regarding Claim 29,
Thieret, Phung, Katsumata, Underal, and Sinex teach the method of claim 1. Sinex further teaches wherein: the timer is disposed within the diagnostic computing device, and the method further comprises: automatically starting and stopping the timer in response to receiving at least one user input (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.).

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thieret et al. (US-20070294090-A1; hereinafter Thieret) in view of Phung et al. (US-20020007237-A1; hereinafter Phung), Katsumata et al. (US-20160140515-A1; hereinafter Katsumata), Underdal et al. (US-20070294001-A1), Cancilla et al. (US-7551993-B1), and Sinex et al. (US-20010032114-A1).
Regarding Claim 7,
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 5.
Phung et al. further teaches a measurement resulting from performance of the at least one path element.
Thieret et al., Phung et al., and Underdal do not explicitly disclose
wherein the one or more additional parameters include an experience level of the technician, and/or a measurement resulting from the performance of at least one path element of the first diagnostic flowchart.
However, Cancilla et al. teaches
wherein the one or more additional parameters include a measurement resulting from the performance of at least one path element of the first diagnostic flowchart (Col. Lines 39-43 “Additional information may be inserted by an expert after reviewing the tree to provide code tips or suggestions for performing some of the steps. The expert may draw upon his/her experience or observations to provide helpful advice.” This teaches data that is indicative of the technician’s skill level.  Col. 6 lines 17- 22 “Does the frequency rise above the specification at any time?” This teaches recording a time during execution of a path element).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the parameters of Thieret, Phung, Katsumata, Underdal, and Sinex with the technician experience level and execution time of Cancilla et al. 
	Doing so would allow a user to make a better informed decision (Col. 7 lines 42-47 “For example, within step 6 above, the expert may have provided the tip that it is important to drain the acetone completely from the tester, clean the beaker, and not allow fingerprints or outside debris to contaminate the fuel sample, in order to give further guidance to technicians.”).
Regarding Claim 9, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1.
Thieret, Phung, Katsumata, Underdal, and Sinex do not explicitly teach wherein the one or more path elements comprise at least two path elements in a first order, and wherein modifying the first diagnostic flowchart comprises removing at least one path element of the at least two path elements.
 Cancilla et al. teaches wherein the multiple performable path elements comprise at least two performable path elements in a first order, and wherein modifying the first diagnostic flowchart comprises removing at least one performable path element of the at least two performable path elements (col. 11 lines 13-18 “Thus, the diagnostic tree editor 320 would substitute "J 44175" with "fuel composition tester" when it appears in a diagnostic tree, for example. An example of nodes corresponding to steps 5, 6, and 12 both before and after the substitution is illustrated in FIG. 9.” The node is the path element. In order to substitute, the original node must be removed).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret, Phung, Katsumata, Underdal, and Sinex method of modifying the diagnostic flowchart with Cancilla’s method of modifying the first diagnostic flowchart.
Doing so would allow for the comparison of diagnostic flowcharts (col. 2 lines 49-52 “The diagnostic tree editor compares the procedures of the original diagnostic tree to alternate procedures in the library, and substitutes an alternate procedure from the library for a matching procedure in the original diagnostic tree.”). 
Regarding Claim 10, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1. Cancilla et al. further teaches wherein modifying the first diagnostic flowchart comprises: adding at least one performable path element to the first diagnostic flowchart (col. 13 lines 47-49 “For nodes that match, information added by an expert within the modified tree can be transferred or copied to the node on the new diagnostic tree.”).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret, Phung, Katsumata, Underdal, and Sinex method of modifying the diagnostic flowchart with Cancilla’s method of modifying the first diagnostic flowchart.
Doing so would allow for the comparison of diagnostic flowcharts (col. 2 lines 49-52 “The diagnostic tree editor compares the procedures of the original diagnostic tree to alternate procedures in the library, and substitutes an alternate procedure from the library for a matching procedure in the original diagnostic tree.”). 
Regarding Claim 11, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1. Cancilla et al. further teaches wherein modifying the first diagnostic flowchart comprises: modifying a diagnostic step of at least one of multiple performable path elements (col. 11 lines 8-18 “In another example, referring again to Table 1, steps 5, 6, and 12 require the use of a J 44175, which is a specific type of fuel composition tester…Thus, the diagnostic tree editor 320 would substitute "J 44175" with "fuel composition tester" when it appears in a diagnostic tree, for example. An example of nodes corresponding to steps 5, 6, and 12 both before and after the substitution is illustrated in FIG. 9.”; The Node is the path element. The steps are substituted which is a modification).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret, Phung, Katsumata, Underdal, and Sinex method of modifying the diagnostic flowchart with Cancilla’s method of modifying the first diagnostic flowchart.
Doing so would allow for the comparison of diagnostic flowcharts (col. 2 lines 49-52 “The diagnostic tree editor compares the procedures of the original diagnostic tree to alternate procedures in the library, and substitutes an alternate procedure from the library for a matching procedure in the original diagnostic tree.”). 
Regarding Claim 12, 
Thieret, Phung, Katsumata, Underdal, and Sinex teach the method of claim 1. Cancilla et al. further teaches wherein modifying the first diagnostic flowchart includes one from among: adding a decision element to the first diagnostic flowchart, or changing at least one of the multiple decision elements of the first diagnostic flowchart (col. 7 lines 59-62 “As illustrated in FIG. 2, a diagnostic tree has a variety of branches 220 with codes (e.g., tests to perform). From year to year, sometimes new codes are added while old codes may be manually removed or edited by an expert.” The branches are the decision elements which are added and edited).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret, Phung, Katsumata, Underdal, and Sinex method of modifying the diagnostic flowchart with Cancilla’s method of modifying the first diagnostic flowchart.
Doing so would allow for the comparison of diagnostic flowcharts (col. 2 lines 49-52 “The diagnostic tree editor compares the procedures of the original diagnostic tree to alternate procedures in the library, and substitutes an alternate procedure from the library for a matching procedure in the original diagnostic tree.”). 

Claims 13-14, 19-23, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Thieret et al. (US-20070294090-A1; hereinafter Thieret) in view of Phung et al. (US-20020007237-A1; hereinafter Phung), Katsumata et al. (US-20160140515-A1; hereinafter Katsumata), Sinex et al. (US-20010032114-A1), and Themm et al. (US-20140096608-A1).
Regarding Claim 13,
Thieret teaches a method performed by a diagnostic computing device, the method comprising: 
sending a first request indicative of the vehicle problem to a computing server (para [0037] At block 220 of the flowchart depicted in FIG. 2, the diagnostics server 130 may wait to receive a request for assistance from a remote device 100. The computing device sends a request. This request could be indicative of a problem. “para [0037] “At step 244, the device may then indicate that there is a problem requiring diagnosis.”);  McDonnell Boehnen_6_ Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 
outputting the first diagnostic flowchart to be displayed on a graphical interface of a display at the diagnostic computing device (para [0022] “While the term "deploy" will be used in the disclosure below, "deploy" will be taken to indicate that a procedure is displayed”); 
determining first feedback data associated with performing the first diagnostic flowchart … (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”;)
sending the first feedback data to the computing server (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device which is sent to the diagnostic server).
Thieret does not explicitly disclose
determining that a first input indicates a vehicle problem; 
Telephone (312) 913-0001receiving from the computing server a first diagnostic flowchart associated with the vehicle problem, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps; 
performing the first diagnostic flowchart;  
…wherein:  
performing the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements, 
performing the multiple path elements of the first diagnostic flowchart includes the diagnostic computing device sending to a measurement tool over a link coupling theMcDonnell Boehnen  Chicago, IL 60606diagnostic computing device and the measurement tool an instruction to perform a performable path element and to send a measurement performed by the measurement tool over the link to the diagnostic computing device, 
the first feedback data includes the measurement and multiple parameters,
each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart, and wherein the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device; and 
However, Phung teaches
determining that a first input indicates a vehicle problem (para [0047] “The data gathered during the data-gathering 53 process is transmitted from the vehicle system 400 to the client 20 where the data is translated and displayed, data display 57, and subsequently stored in the database system 200 with its associated repair case record.” The client device receives input data from the vehicle. This input is related with a vehicle problem since it is associated with a repair case.); 
Telephone (312) 913-0001receiving from the computing server a first diagnostic flowchart associated with the vehicle problem, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps (para [0041] “The client system 20 receives the repair data pertaining to the vehicle system 400, e.g., vehicle identification number, make, model, and the like. The repair data may also include codes, e.g. trouble codes, diagnostic codes, historical codes, and others.” This teaches receiving repair data. Fig. 4; Para [0039] “A diagnostic trouble code (DTC) is associated to a plurality of diagnostic trouble trees (DTTs)… DTTs define trouble trees that are used in the diagnostic procedures serving as a troubleshooting guide…” A DTT consist of many trouble tree nodes (TTNs). TTNs are the various options that determine the direction of the diagnostic procedures. A check TTN specifies a number of actions and condition/branch pairs.” This teaches the repair data can be The Trouble tree nodes. The TTNs are the path elements containing actions which are diagnostic steps. The decision element are the branches/conditions.); 
performing the first diagnostic flowchart (para [0039] First the actions are performed in sequence, then the conditions are checked. If a condition is found to be true, the corresponding branch is taken.);  
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret et al.’s  method for diagnosing a device malfunction with Phung et al.’s method of selecting a diagnostic flowchart.
Doing so would allow the method of repair to be updated dynamically (para [0055] “The statistics/prioritization calculation results are dynamically processed and refreshed for the most probable resolution as the database system 200 accumulates data repair cases.”).
Katsumata (US 20160140515 A1) teaches
determining first feedback data associated with performing the first diagnostic flowchart, wherein: 
performing the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements (Fig. 13; para [0090] The flow of the processing contents is described with reference to FIG. 13. In the failure information reception processing S1, the corresponding diagnostic decision tree is selected based on the received information (401). At this time, each action has the repair probability computed from the past action result ( repaired, not repaired) (411). Next, in the measures -task sequence computation processing S2, an optimal priority task is presented based on the repair probability and the task time of each measures task (402, 412). And Fig. 15; para [0071] All routes for processing the diagnostic task D (501) and the action tasks AY(502) and AN(503), which are the configuration elements of the basic configuration block shown in FIG. 15, are defined as eight routes, [1] to [8], given below. And Fig. 18 para [0090]), 
the first feedback data includes the measurement and multiple parameters (fig. 9 & 10; para [0058-0059] As shown in FIG. 9, the measures-task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date/time field 346c, a task end date/time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), 
each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart (see e.g. Fig. 9 “346c, 346d, and 346h”; para [0058] As shown in FIG. 9, the measures -task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date /time field 346c, a task end date /time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), and 
the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined… (fig. 1 & 19; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed) located at the diagnostic computing device (Fig. 1; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed, and a display terminal module 14 that outputs an appropriate measures task on the measures task direction terminal);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a diagnostic flowchart of Thieret with the implementation of a diagnostic flowchart of Katsumata.
Doing so would allow for alerting a user when a repair is needed (para [0051] The processing devices include an input-information management unit 31 that manages alarm information generated at a failure occurrence time, a notification received from the user, and the relation of a diagnostic decision tree corresponding to the alarm information and the notification).
Themm (US 20140096608 A1) teaches 
performing the multiple path elements of the first diagnostic flowchart includes the diagnostic computing device sending to a measurement tool over a link coupling theMcDonnell Boehnen  Chicago, IL 60606diagnostic computing device (para [0038] A sensor 408 may be communicatively coupled to the diagnostic tool 100 via a connector 406. The diagnostic tool 100 may be coupled to the remote computer device 310 to measure a tension of the belt 402 and display the measurements to the user.) and the measurement tool an instruction to perform a performable path element and to send a measurement performed by the measurement tool over the link to the diagnostic computing device (para [0039] The diagnostic tool 100 may instruct the sensor 408 to measure an amplitude of the frequency of the oscillation or vibration of the belt 402 above the trigger threshold amplitude frequency in order to achieve an accurate measurement of the oscillation or vibration of the belt 402. In another example, the diagnostic tool 100 (e.g., sensor receiver 234) may process (e.g., filter) the received signals from the sensor 408 to eliminate the amplitude of the frequency below the trigger threshold amplitude frequency.), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diagnostic tool of Thieret with the measurement tool of Themm.
	
	Doing so would allow for tracking the belt tension of the vehicle in order to ensure proper operation of the belt (para [0002]).

Sinex (US 20010032114 A1) teaches
the amount of time it took to perform a respective path element… is determined by a timer located at the diagnostic computing device (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify diagnostic tree task time recordation of Thieret, Phung, Katsumata, and Underal with the task time clock of Sinex.
Doing so would allow for comparing actual task times with predicted task times to determine is the maintenance is on schedule. This information can be accrued and utilized to determine which employees are most efficient at each task (para [0058]).
Regarding Claim 14,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13. Phung et al. further teaches wherein the first feedback data includes one or more: (i) data indicative of performance of at least one path element of the first diagnostic flowchart (para [0039] “A check TTN specifies a number of actions and condition/branch pairs.” The TNNs are path elements containing diagnostic steps), (ii) one or more parameters obtained during performance of the at least one path element (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” The applicant’s specification says these parameters can be experience level of technician, execution time, or a measurement taken from performing a path element. The prior art teaches measurements resulting from successful actions taken.), (iii) data indicative of a decision made for at least one decision element of the first diagnostic flowchart (para [0039] “A check TTN specifies a number of actions and condition/branch pairs. First the actions are performed in sequence, then the conditions are checked. If a condition is found to be true, the corresponding branch is taken.” The condition/branch is the decision element that indicates what decision was taken.), (iv) data indicative of whether performance of the first diagnostic flowchart at the diagnostic computing device results in a correct diagnosis of the vehicle problem (para [0039] “A special branch may point to "success," meaning that a successful conclusion fixed the problem if the condition associated with this branch is satisfied.”), or (v) data indicative of an input from a technician performing the at least one path element (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” This teaches input from technician).
Regarding Claim 19,
Thieret teaches an apparatus comprising: 
a display device (para [0022] “"deploy" will be taken to indicate that a procedure is displayed); 
a network interface (para [0022] “any electromechanical device or system capable of being included on a computer network.”); 
one or more processors; and 
at least one computer-readable medium storing program instructions, that when executed by the one or more processors, cause a set of functions to be performed, the set of functions comprising: 
sending a request indicative of the vehicle problem to a computing server (para [0037] At block 220 of the flowchart depicted in FIG. 2, the diagnostics server 130 may wait to receive a request for assistance from a remote device 100. The computing device sends a request. This request could be indicative of a problem (“para [0037] “At step 244, the device may then indicate that there is a problem requiring diagnosis.”); 
outputting the first diagnostic flowchart to be displayed on a graphical interface of the display device (para [0022] “While the term "deploy" will be used in the disclosure below, "deploy" will be taken to indicate that a procedure is displayed”);  McDonnell Boehnen-9- Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001
\
 
determining first feedback data associated with performing the first diagnostic flowchart…(para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device).
sending the first feedback data to the computing server (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device which is sent to the diagnostic server).
Thieret does not explicitly disclose 
a timer; 
determining that a first input indicates a vehicle problem; 
receiving from the computing server a first diagnostic flowchart associated with the vehicle problem, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps; 
performing the first diagnostic flowchart;
performing the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements, performing the multiple path elements of the first diagnostic flowchart includes the diagnostic computing device sending to a measurement tool over a link coupling the diagnostic computing device and the measurement tool an instruction to perform a performable path element and to send a measurement performed by the measurement tool over the link to the diagnostic computing device, the first feedback data includes the measurement and multiple parameters, each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart, and the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device; and 
sending the first feedback data to the computing server.
Phung teaches
determining that a first input indicates a vehicle problem (para [0047] “The data gathered during the data-gathering 53 process is transmitted from the vehicle system 400 to the client 20 where the data is translated and displayed, data display 57, and subsequently stored in the database system 200 with its associated repair case record.” The client device receives input data from the vehicle. This input is related with a vehicle problem since it is associated with a repair case); 
receiving from the computing server a first diagnostic flowchart associated with the vehicle problem, wherein the first diagnostic flowchart comprises a plurality of ordered elements including multiple performable path elements and multiple decision elements, wherein each path element leads to one or more decision elements, and wherein each path element comprises one or more diagnostic steps (para [0041] “The client system 20 receives the repair data pertaining to the vehicle system 400, e.g., vehicle identification number, make, model, and the like. The repair data may also include codes, e.g. trouble codes, diagnostic codes, historical codes, and others.” This teaches receiving repair data. Fig. 4; Para [0039] “A diagnostic trouble code (DTC) is associated to a plurality of diagnostic trouble trees (DTTs)… DTTs define trouble trees that are used in the diagnostic procedures serving as a troubleshooting guide…” A DTT consist of many trouble tree nodes (TTNs). TTNs are the various options that determine the direction of the diagnostic procedures. A check TTN specifies a number of actions and condition/branch pairs.” This teaches the repair data can be The Trouble tree nodes. The TTNs are the path elements containing actions which are diagnostic steps. The decision element are the branches/conditions.); 
performing the first diagnostic flowchart (para [0039] First the actions are performed in sequence, then the conditions are checked. If a condition is found to be true, the corresponding branch is taken.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Thieret et al.’s  method for diagnosing a device malfunction with Phung et al.’s method of determining that a first input indicates a vehicle problem.
Doing so would allow for a scalable knowledge base (para [0052] “The present disclosure also provides a scalable increase in the knowledge base for diagnosis and repair of electromechanical devices.”).
Katsumata (US 20160140515 A1) teaches
determining first feedback data associated with performing the first diagnostic flowchart, wherein: 
performing the first diagnostic flowchart includes performing multiple path elements of the first diagnostic flowchart starting at a first path element of the first diagnostic flowchart and ending at a final path element of the first diagnostic flowchart and selecting one or more decision elements (Fig. 13; para [0090] The flow of the processing contents is described with reference to FIG. 13. In the failure information reception processing S1, the corresponding diagnostic decision tree is selected based on the received information (401). At this time, each action has the repair probability computed from the past action result ( repaired, not repaired) (411). Next, in the measures -task sequence computation processing S2, an optimal priority task is presented based on the repair probability and the task time of each measures task (402, 412). And Fig. 15; para [0071] All routes for processing the diagnostic task D (501) and the action tasks AY(502) and AN(503), which are the configuration elements of the basic configuration block shown in FIG. 15, are defined as eight routes, [1] to [8], given below. And Fig. 18 para [0090]), 
the first feedback data includes the measurement and multiple parameters, wherein each parameter indicates an amount of time it took to perform a respective path element of the first diagnostic flowchart (see e.g. Fig. 9 “346c, 346d, and 346h”; para [0058] As shown in FIG. 9, the measures -task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date /time field 346c, a task end date /time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), and 
the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined… (Fig. 1; para [0043] a measures task information management module 13 that manages the measures task results and the task time when a measures task is performed, and a display terminal module 14 that outputs an appropriate measures task on the measures task direction terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a diagnostic flowchart of Thieret with the implementation of a diagnostic flowchart of Katsumata.
Doing so would allow for alerting a user when a repair is needed (para [0051] The processing devices include an input-information management unit 31 that manages alarm information generated at a failure occurrence time, a notification received from the user, and the relation of a diagnostic decision tree corresponding to the alarm information and the notification).
Themm teaches 
performing the multiple path elements of the first diagnostic flowchart includes the diagnostic computing device sending to a measurement tool over a link coupling the diagnostic computing device (para [0038] A sensor 408 may be communicatively coupled to the diagnostic tool 100 via a connector 406. The diagnostic tool 100 may be coupled to the remote computer device 310 to measure a tension of the belt 402 and display the measurements to the user.) and the measurement tool an instruction to perform a performable path element and to send a measurement performed by the measurement tool over the link to the diagnostic computing device (para [0039] The diagnostic tool 100 may instruct the sensor 408 to measure an amplitude of the frequency of the oscillation or vibration of the belt 402 above the trigger threshold amplitude frequency in order to achieve an accurate measurement of the oscillation or vibration of the belt 402. In another example, the diagnostic tool 100 (e.g., sensor receiver 234) may process (e.g., filter) the received signals from the sensor 408 to eliminate the amplitude of the frequency below the trigger threshold amplitude frequency.), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diagnostic tool of Thieret with the measurement tool of Themm.
	
	Doing so would allow for tracking the belt tension of the vehicle in order to ensure proper operation of the belt (para [0002]).,
	Sinex teaches
a timer (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.); 
	the amount of time it took to perform a respective path element of the first diagnostic flowchart for each parameter of the multiple parameters is determined by a timer located at the diagnostic computing device (para [0058] At step 172, mechanics sign into DAMP manager 26 to retrieve their task cards. When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task. DAMP manager 26 uses this information to monitor the amount of time spent completing each task.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify diagnostic tree task time recordation of Thieret, Phung, Katsumata, and Underal with the task time clock of Sinex.
Doing so would allow for comparing actual task times with predicted task times to determine is the maintenance is on schedule. This information can be accrued and utilized to determine which employees are most efficient at each task (para [0058]).
Regarding Claim 20,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19, 
wherein the set of functions further comprise sending the the first feedback data to the computing server (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”; Feedback information includes data gathered during repair of the device which is sent to the diagnostic server).
Regarding Claim 21,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19. Phung et al further teaches wherein the first feedback data comprises measurement data obtained by the measurement tool during performance of the at least one performable path element (para [0059] “The repair case input and feedback is captured and transferred…In one embodiment, the user is prompted for feedback and or input, prompt user for feedback/measurements input 97 and user input feedback/measurement 99 procedures”).
Regarding Claim 22,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19. Thieret et al. further teaches wherein the apparatus is associated with a geographic region, and wherein the first diagnostic flowchart is associated with the geographic region (para [0042] “The previously transmitted data from the customer device 100 may be analyzed and an automated procedure may be generated at the diagnostics server 130 to cover only those tests that the previously generated procedure didn't address. Device history, usage patterns and environmental conditions are all used to adjust the structure and content of the automated procedure. For example, a customer device which is a marking device may be adversely affected by environmental conditions. Electrophotography is based on static electricity, thus humidity and temperature conditions may vary the performance of devices located in different regions of the world. The previously transmitted data from such devices may be used to include or exclude specific tests in the automated procedure that will be unique for even similar machines in different locations”; The diagnostic procedure used for the device depends on “regions of the world” because of the environment conditions).
Regarding Claim 23,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19. Phung et al. further teaches wherein the first feedback data includes one or more from among: (i) data indicative of performance of at least one path element of the first diagnostic flowchart (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” The TNNs are path elements containing actions which are diagnostic steps. The user’s actions indicate what steps were performed and are sent back to the server), (ii) one or more parameters obtained during performance of the at least one path element (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” The applicant’s specification says these parameters can be experience level of technician, execution time, or a measurement taken from performing a path element. The prior art teaches measurements resulting from actions taken.), (iii) data indicative of a decision made for at least one decision element of the first diagnostic flowchart (para [0039] “A check TTN specifies a number of actions and condition/branch pairs. First the actions are performed in sequence, then the conditions are checked. If a condition is found to be true, the corresponding branch is taken.” The condition/branch is the decision element that indicates what decision was taken.), (iv) data indicative of whether [[the ]]performance of the first diagnostic flowchart at the apparatus results in a correct diagnosis of the vehicle problem (para [0039] “A special branch may point to "success," meaning that a successful conclusion fixed the problem if the condition associated with this branch is satisfied.”), or (v) data indicative of an input from a technician performing the at least one path element (para [0059] “Upon discovery of a repair case resolution or fix, the user's actions, input, feedback, measurements, and fix (record user actions, input, feedback, measurements, fix 110) is captured and stored in the database system 200.” This teaches input from a technician).
Regarding Claim 30,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19. Sinex further teaches further comprising: a housing, wherein the one or more processors and the timer are disposed within the housing communicatively coupled to each other, and wherein the timer is configured to automatically start and stop in response to receiving at least one user input (para [0052] Each employee has access to computer screens containing information relevant to the completion of their own job. In using the system, each employee enters information into the system in response to the computer screens presented to the employee. That information is processed by DAMP manager 26, with the end result being that the mechanics always know exactly what tasks on which to work. Computer (i.e. housing).).
Regarding Claim 31,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19. Sinex further teaches wherein: the one or more processors include a first processor, and the timer is integrated into the first processor, and wherein the timer is configured to automatically start and stop in response to receiving at least one user input (para [0052] Each employee has access to computer screens containing information relevant to the completion of their own job. In using the system, each employee enters information into the system in response to the computer screens presented to the employee. That information is processed by DAMP manager 26, with the end result being that the mechanics always know exactly what tasks on which to work. Computer (i.e. housing).).
Regarding Claim 32,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13. Themm further teaches wherein: the measurement tool includes a wireless transceiver to receive the instruction (para [0022] The connector interface 112 allows the diagnostic tool 100 to connect to an external device, such as an ECU of a vehicle (via a data link connector), a sensor, a computing device, an external communication device (such as a modem), a network, etc. through a wired or wireless connection. ), a processor to execute the instruction (para [0023] FIG. 2 is a block diagram of the components of the diagnostic tool 100 according to an embodiment of the invention. In FIG. 2, the diagnostic tool 100 according to an embodiment of the invention includes a processor 202, ), and a measurement device to make the measurement, the processor is operatively coupled to the wireless transceiver and the measurement device, and wherein the measurement device includes a thermistor, a transducer, a thermocouple, a potentiometer, an accelerometer, or a strain gauge (para [0042] The sensor 408 may be an acoustic sensor. The acoustic sensor 408 may be comprised of different sizes and profiles. The acoustic sensor 408 may be a microphone, transducer, or other acoustic detection devices that may detect an amplitude of the frequency of the oscillation or vibration of the belt 402.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diagnostic tool of Thieret, Phung, Katsumata, and Sinex with the measurement tool of Themm.
	
	Doing so would allow for tracking the belt tension of the vehicle in order to ensure proper operation of the belt (para [0002]).
Regarding Claim 33,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13. 
	Thieret further teaches …from the first diagnostic flowchart (para [0036] “The diagnostics server and automated procedures of the present disclosure may gather information from a device or several devices from the service requests, and store this data at a central database 120, as depicted in block 200 of the flowchart. This large database of information from past service requests also includes information gathered during the diagnosis and repair of the device”;)

Themm further teaches wherein the measurement tool includes a measurement device that automatically performs a tool measurement upon receiving instructions (para [0039] The diagnostic tool 100 may instruct the sensor 408 to measure an amplitude of the frequency of the oscillation or vibration of the belt 402 above the trigger threshold amplitude frequency in order to achieve an accurate measurement of the oscillation or vibration of the belt 402. In another example, the diagnostic tool 100 (e.g., sensor receiver 234) may process (e.g., filter) the received signals from the sensor 408 to eliminate the amplitude of the frequency below the trigger threshold amplitude frequency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diagnostic tool of Thieret, Phung, Katsumata, and Sinex with the measurement tool of Themm.
	
	Doing so would allow for tracking the belt tension of the vehicle in order to ensure proper operation of the belt (para [0002]).
Regarding Claim 34,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13. Sinex further teaches wherein the measurement tool includes a graphical user interface for manually entering a tool measurement (para [0047] The instruction display 504 may include a plurality of instructions to a technician for measuring a tension of a belt 402. For example the instruction display 504 may include a plurality of steps or procedures for performing a measurement of a tension of a belt 402. In an exemplary embodiment, the instruction display 504 may include a step of positioning the sensor (e.g., "position the sensor within 1/4 inch from the belt"). The instruction display 504 may also include a step of when to start or restart a measurement of an oscillation or vibration of the belt (e.g., "press the START button to begin" or "press Restart to test again"). For example, the diagnostic tool 100 may measure an oscillation or vibration of the belt above a trigger threshold. The instruction display 504 may further include actions taken by a technician (e.g., "strum the belt until all five readings are populated").).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diagnostic tool of Thieret, Phung, Katsumata, and Sinex with the measurement tool of Themm.
	
	Doing so would allow for tracking the belt tension of the vehicle in order to ensure proper operation of the belt (para [0002]).
Regarding Claim 35,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13. Katsumata further teaches further comprising: 
displaying, on the display, one or more from among: 
a statistic associated with a path element of the first diagnostic flow chart (para [0058] As shown in FIG. 9, the measures-task information storage unit 46 has a measures ID field 346a, a task No. field 346b that stores the order of a task the operator has performed, a task start date/time field 346c, a task end date/time 346d, a diagnostic decision tree ID field 346e, a task ID field 346f, a task result field 346g, and a task time field 346h.), 
data from within a vehicle data message received from a vehicle exhibiting the vehicle problem, 
data representing a measurement made by the measurement tool (fig. 10; para [0041] A measures task-directing system determines whether to perform a measures task using, as a trigger, the value of sensor data 22, obtained from the sensors installed on a measures-target device, or alarm information 23, automatically issued when the measures-target device is determined to be abnormal based on the value of the sensor data 22.), or 
an alert indicating a diagnostic step of the first diagnostic flowchart was skipped.

Claims 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thieret et al. (US-20070294090-A1; hereinafter Thieret) in view of Phung et al. (US-20020007237-A1; hereinafter Phung), Katsumata et al. (US-20160140515-A1; hereinafter Katsumata), Sinex et al. (US-20010032114-A1), Themm et al. (US-20140096608-A1), and Cancilla et al. (US-7551993-B1).
Regarding Claim 17,
Thieret, Phung, Katsumata, Themm, and Sinex teach the method of claim 13.
Thieret, Phung, Katsumata, Themm, and Sinex do not explicitly disclose 
sending, to the computing server, a second request for a second diagnostic flowchart associated with the vehicle problem; 
receiving the second diagnostic flowchart at the diagnostic computing device; and
 outputting the second diagnostic flowchart to be displayed simultaneously with the first diagnostic flowchart on the graphical interface of the display at the diagnostic computing device.
However, Cancilla et al. teaches
sending, to the computing server, a second request for a second diagnostic flowchart associated with the vehicle problem; receiving the second diagnostic flowchart at the diagnostic computing device (Col. 12 lines 24-27 “Subsequently, a new diagnostic tree of information relating to faults which can be experienced by a second apparatus under diagnosis is received, as shown at block 1004.” This teaches a second request sending a second request to retrieve a second diagnostic flowchart); and
 outputting the second diagnostic flowchart to be displayed simultaneously with the first diagnostic flowchart on the graphical interface of the display at the diagnostic computing device (fig. 9 “Original Node” is displayed next to the “Modified Node” by the diagnostic tree editor col. 8 lines 17-19 “a subject matter expert (SME) first uses the diagnostic tree editor 320 to evaluate and edit a diagnostic tree.”).
It would have been obvious to persons having ordinary skill in the art to combine the display of Thieret et al. with the tree editor of Cancilla et al.
Doing so would allow the trees to be compared (col. 8 lines 62-65 “In an exemplary embodiment, an edited tree is compared to a new unedited tree (possibly from a new model) to determine whether to transfer the edits to the new tree.”). 
Regarding Claim 18,
Thieret, Phung, Katsumata, Themm, Sinex and Cancilla et al. teach the method of claim 17. Cancilla et al. further teaches wherein the second diagnostic flowchart is an original diagnostic flowchart, and wherein the first diagnostic flowchart is a modified diagnostic flowchart based on the original diagnostic flowchart (col. 8 lines 62-65 “In an exemplary embodiment, an edited tree is compared to a new unedited tree (possibly from a new model) to determine whether to transfer the edits to the new tree.”).
Regarding Claim 24,
Thieret, Phung, Katsumata, Themm, and Sinex teach the apparatus of claim 19.
Phung et al. further teaches wherein the first feedback data comprises vehicle data from the vehicle (para [0059] “The repair case input and feedback is captured and transferred…In one embodiment, the user is prompted for feedback and or input, prompt user for feedback/measurements input 97 and user input feedback/measurement 99 procedures”; The feedback includes measurements from the vehicle).
Thieret, Phung, Katsumata, Themm, and Sinex do not teach a vehicle interface removably connectable to a vehicles wirelessly, by a wired communication link, or both wirelessly and by a wired communication link,
wherein the vehicle interface is configured to transmit a request for vehicle data from the vehicle to perform at least a portion of the first path element and to receive vehicle data from the vehicle in response to the request for vehicle data, and wherein the first feedback data comprises vehicle data from the vehicle.
However, Cancilla et al. teaches 
a vehicle interface removably connectable to a vehicles wirelessly by a wired communication link, or both wirelessly and by a wired communication link, (col. 3 lines 37-40 “Also, while FIG. 1 depicts the diagnostic tool 100 interfacing with the vehicle 102 through the wired connection 104, a wireless connection might alternatively be used.”), 
wherein the vehicle interface is configured to transmit a request for vehicle data from the vehicle to perform at least a portion of the first diagnostic flowchart and to receive vehicle data from the vehicle in response to the request for vehicle data (col. 5 lines 3-13 “In formulating the request, the diagnostic tool 100 might include the diagnostic information received from the vehicle 102. Alternatively, the diagnostic tool 100 might only include part of the diagnostic information received from the vehicle 102, such as that information most directly related to the problem or modification. The request might additionally include information about the make, model, year, VIN or other identifying information for the vehicle 102, and the request might also additionally include information entered by the vehicle repair technician.”), 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the apparatus of Thieret, Phung, Katsumata, Themm, and Sinex with the diagnostic device of Cancilla et al.
Doing so would allow for multiple devices to be used (col. 3 lines 31-33 “The diagnostic tool 100 may be various types of devices used by a vehicle repair technician.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121